—In an action, inter alia, pursuant to RPAPL article 15 to determine claims to real property, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Knipel, J.), dated February 18, 2000, as denied her cross motion for partial summary judgment on her first cause of action.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied the plaintiffs cross motion for partial summary judgment since she did not sustain her burden of proving her entitlement to judgment as a matter of law (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562). The conflicting allegations contained in the affidavits that she submitted in support of the motion faded to eliminate all material issues of fact from the case (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853).
The plaintiffs remaining contentions are without merit. Altman, J. P., Goldstein, McGinity and Schmidt, JJ., concur.